Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 05/27/21.
3.	Claims 1-14 & 17-19 are under examination.
4.	Claims 1, 2, 4, 6, 9, 11 & 13-14 are amended.
5.	Claims 15-16 are canceled.

Information Disclosure Statements
6.	   The information disclosure statement (IDS) submitted on 05/24/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
7.	Applicant’s amendment filed on 05/27/21, with respect to claims 1-14 & 17-19 are rejected under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejections have been withdrawn.
8.	Applicant amendment filed on 05/27/21, with regards specification objection (Title) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.
9.	Applicant amendment filed on 05/27/21, with regards claim objection (Claims 2, 6, 9, 11 & 13) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.


Allowable Subject Matter
10.	Claims 1-14 & 17-19 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Vuchula et al. 2015/0079985 A1 (Title: Out-of-service recovery for a multi-SIM wireless device) (See abstract & Para. 0008).
B.	Kim et al. 2013/0176935 A1 (Title: terminal and communication method thereof) (See FIG. 1 & Para. 0057).
C.	Tucker et al. 2010/0233960 A1 (Title: Service discovery functionality utilizing personal area network protocols) (See abstract & Para. 0011).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469